Case: 15-41418      Document: 00513673134         Page: 1    Date Filed: 09/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 15-41418                            FILED
                                  Summary Calendar                  September 12, 2016
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN ROBERTO RINCON-RINCON, also known as X-5, also known as
Primo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:12-CR-5-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Juan Roberto Rincon-Rincon was convicted, following a jury trial, of
conspiracy to distribute five or more kilograms of cocaine and 1,000 or more
kilograms of marijuana and conspiracy to import five or more kilograms of
cocaine and 1,000 or more kilograms of marijuana.                    The district court




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41418    Document: 00513673134     Page: 2   Date Filed: 09/12/2016


                                 No. 15-41418

sentenced him to, inter alia, two concurrent life terms in prison.       Rincon
appeals, challenging his conviction and sentence. We affirm.
      First, as to his conviction, Rincon claims that the district court erred in
denying his motion to dismiss the indictment for violation of the Speedy Trial
Act, 18 U.S.C. § 3161. In this regard, Rincon argues conclusorily that his
immigration detention was a ruse to allow the Government time to prosecute
him for narcotics trafficking. However, Rincon fails to point to any particular
fact or portion of the record that he believes supports his argument. He has
therefore forfeited this argument. See United States v. Charles, 469 F.3d 402,
408 (5th Cir. 2006) (“Inadequately briefed issues are deemed abandoned.”).
      Next, Rincon argues that the district court’s sentence was procedurally
flawed. He claims that the court erroneously believed that the Sentencing
Guidelines’ advisory range of life in prison was mandatory. To support this
contention, Rincon points only to the district court’s written statement of
reasons, in which the court checked a box indicating that it had imposed the
mandatory minimum sentence. This indication was proper, however, as it
confirmed that Rincon’s life sentences satisfied the statutory minimum
sentence of 10 years in prison for his offenses of conviction. See 21 U.S.C.
§§ 841(b)(1)(A), 960 (b)(1). Nothing in the record suggests that the district
court believed the Guidelines range to be mandatory.
      Finally, Rincon challenges the district court’s sentence as substantively
unreasonable. Because he did not raise this challenge below, we review it for
plain error. See United States v. Peltier, 505 F.3d 389, 391 (5th Cir. 2007).
Rincon’s within-Guidelines sentence is presumed to be reasonable. See United
States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). Given the district court’s
thorough exposition of the record and of the reasons justifying its sentence,
Rincon offers insufficient bases for forgoing application of that presumption to



                                       2
    Case: 15-41418    Document: 00513673134     Page: 3   Date Filed: 09/12/2016


                                 No. 15-41418

his sentence and for supplanting it with a sentence of our choice. Rincon
contends that his sentence is significantly higher than those imposed on other
members of his drug cartel.      However, our “concern about unwarranted
disparities is at a minimum” with regard to within-Guidelines sentences,
United States v. Willingham, 497 F.3d 541, 545 (5th Cir. 2007), and, unlike
Rincon, the other defendants he references were either convicted of lesser
offenses, pled guilty and cooperated with authorities, or both.
      Accordingly, Rincon’s conviction and sentence are AFFIRMED. Rincon’s
motions to proceed pro se or to have new counsel appointed and his counsel’s
motion to withdraw are all DENIED as untimely. See United States v. Wagner,
158 F.3d 901, 902-03 (5th Cir. 1998); States v. Sierra, 186 F. App’x 461, 462
(5th Cir. 2006).




                                       3